


110 HCON 298 IH: Expressing the Sense of Congress on the

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 298
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Israel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the Sense of Congress on the
		  Humanitarian Crisis in Iraq.
	
	
		Whereas according to the United Nations, nearly 2,000,000
			 Iraqis have been forced to flee Iraq due to terrorism and sectarian conflict
			 and another 1,700,000 have been forced to relocate within Iraq;
		Whereas the United Nations estimates that more than
			 4,000,000 Iraqis are currently displaced from their homes, including roughly
			 2,200,000 inside Iraq and 2,000,000 refugees;
		Whereas their numbers grow at an estimated rate of 80,000
			 to 100,000 per month;
		Whereas refugees and Internally Displaced Persons
			 (IDPs) increasingly present a security crisis for Iraq’s
			 government and for the stability of the Middle East at large;
		Whereas the deprivation of food, shelter, and medical care
			 for these refugees and IDPs constitutes a major humanitarian crisis;
		Whereas this refugee crisis is creating a severe strain on
			 the economy of Iraq as well as the economies of neighboring countries;
			 and
		Whereas the international community through organizations
			 such as the Office of The United Nations High Commissioner for Refugees
			 (UNHCR) and the International Committee of the Red Cross are
			 making bold efforts that focus attention and resources on this problem: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Iraqi refugee crisis must be addressed
			 before it becomes a major factor in the destabilization of Iraq;
			(2)this humanitarian
			 crisis, if left to fester, could become an increasing threat to the National
			 security of the United States;
			(3)the Iraqi Red
			 Crescent Organization is a principal relief organization providing immediate
			 relief in the form of food, shelter, and medicine to the IDP and refugee
			 populations in Iraq; and
			(4)the United States should support the Iraqi
			 Red Crescent Organization in their work to provide humanitarian relief to the
			 people of Iraq.
			
